PER CURIAM.
This appeal questions the correctness of a summary final judgment entered in favor of the defendant-appellee, in a wrongful death action arising out of an alleged breach of implied warranty of merchantability.
Upon careful consideration of the record on appeal, the briefs and arguments of counsel, we have determined that the plaintiff-appellant has conclusively established that there are material issues of fact to be determined by the trier of fact, and that defendant-appellee was not entitled to a summary judgment as a matter of law. Francis v. General Motors Corporation, 287 So.2d 146 (Fla.3d DCA 1974).
Therefore, the summary judgment is reversed and the cause is remanded for further proceedings.
Reversed and remanded.